Citation Nr: 9936161	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the appellant is entitled to recognition as the 
surviving spouse of the veteran for Department of Veterans 
Affairs (VA) benefit purposes. 


INTRODUCTION

The veteran had active military service from June 1974 to 
February 1975.  He died on August [redacted] 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 determination by the 
Baltimore, Maryland, Regional Office (RO).  A notice of 
disagreement was received in October 1997, a statement of the 
case was issued in October 1997, and a substantive appeal was 
received in March 1998.  The appellant is not represented in 
connection with this appeal. 


FINDINGS OF FACT

1.  The veteran and the appellant were married to each other 
in December 1974. 

2.  The marriage between the veteran and the appellant was 
terminated by divorce decree in January 1988. 

3.  The veteran died on August [redacted] 1990. 

4.  At the time of the veteran's death, the veteran and the 
appellant were not married to each other. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as surviving 
spouse of the veteran for VA benefit purposes have not been 
met.  38 C.F.R. §§ 3.a(j), 3.50(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to VA death pension 
benefits based on the veteran's military service.  One 
claiming entitlement as the spouse of a veteran has the 
burden to come forward with preponderating evidence of a 
valid marriage under the laws of the appropriate 
jurisdiction.  Aguilar v. Derwinski, 2 Vet.App. 21, 23 
(1991).  An individual who advances a claim as the surviving 
spouse of a deceased veteran who fails to submit appropriate 
evidence of such a valid marriage never attains the status of 
claimant and if the appropriate evidence is not submitted, 
the claim fails due to the absence of legal merit or lack of 
entitlement under the law and, therefore, must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

The essential facts in this case are not in dispute.  The 
veteran and the appellant participated in a marriage ceremony 
in December 1974.  However, the record includes a copy of a 
January 1998 Judgment of Divorce issued by the Circuit Court 
for Baltimore City.  The appellant is listed as the plaintiff 
and the veteran as the defendant.  The veteran died on August 
[redacted] 1990.  In August 1997, the appellant filed a claim for VA 
death benefits.  On VA Form 21-534, she checked the 
appropriate box to indicate that she was the surviving spouse 
of the veteran.  In another section of the document, she 
reported that she had married the veteran in December 1974 
and that her marriage to the veteran ended by divorce in 
January 1988.  She reported no subsequent marriage to any 
other individual. 

Among other things, 38 C.F.R. § 3.50(b) provides that in 
order to be considered the "surviving spouse" of a veteran,  
the marriage to the veteran must meet the requirements of 38 
C.F.R. § 3.1(j).  Under 38 C.F.R. § 3.1(j), marriage means a 
marriage valid under the laws of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  

However, the undisputed fact in this case is that the parties 
were not married at the time of the veteran's death.  Not 
only is a divorce decree of record, but the appellant has 
acknowledged the divorce in her application for benefits and 
subsequent statements.  She has not come forward with 
evidence of a remarriage to the veteran and does not appear 
to claim any such remarriage.  It is clear that at the time 
of the veteran's death in August 1990, she was not married to 
the veteran.  Accordingly, there is no legal basis to 
consider her the surviving spouse of the veteran.  

It appears from the appellant's statements that she is basing 
her claim on alleged abuses by the veteran which she feels 
she should be compensated for, or in the alternative, for 
abuses allegedly suffered by the veteran during his military 
service.  However, the appellant has not put forth evidence 
to show that she was validly married to the veteran at the 
time of his death, and she therefore has no standing as a 
claimant for VA benefits.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

